Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 1 of 30 PageID #:
                                  14640




                        EXHIBIT A
Case 1:19-cv-02181-CFC-CJB Document 529-2        Filed11111
                                      I 1111111111111111 08/07/20
                                                            111111111111111 Page        2 of111111111111111
                                                                            IIIII IIIII IIIII  30 PageID    11111111#:
                                  14641                          US006536188Bl

     (12)   United States Patent                                                                   (10)   Patent No.:     US 6,536,188 Bl
            Taggart                                                                                (45)   Date of Patent:     Mar.25,2003


     (54)    METHOD AND APPARATUS FOR ASEPTIC                                                        4,730,482   A         3/1988 Cerny et al.
             PACKAGING                                                                               4,862,933   A   * 9/1989 Gies .. ... ... ... ... ... .. ... ... ... 53/426
                                                                                                     4,903,891   A         2/1990   Gordon
     (75)    Inventor:       Thomas D. Taggart, South Wales, NY                                      4,936,486   A         6/1990   Kummerer
                                                                                                     4,987,721   A         1/1991   Turtschan
                             (US)
                                                                                                     4,987,726   A         1/1991   Petho et al.
                                                                                                     4,992,247   A         2/1991   Foti
     (73)    Assignee: Steuben Foods, Inc., Elma, NY (US)                                            4,996,824   A         3/1991   Torterotot
                                                                                                     5,001,886   A         3/1991   Turtschan
     ( *)    Notice:         Subject to any disclaimer, the term of this                             5,007,232   A         4/1991   Caudill
                             patent is extended or adjusted under 35                                 5,053,207   A   *    10/1991   Lervick ...................... 422/292
                             U.S.C. 154(b) by 205 days.                                              5,251,423   A   *    10/1993   Turtschan ... ... ... .. ... ... ... 53/426
                                                                                                     5,313,990   A         5/1994   Clusserath
     (21)    Appl. No.: 09/306,552                                                                   5,365,774   A        11/1994   Horlacher
                                                                                                     5,398,734   A         3/1995   Hartel
     (22)    Filed:          May 6, 1999                                                             5,406,772   A         4/1995   Dinius
                                                                                                     5,529,099   A         6/1996   Janek et al.
                        Related U.S. Application Data                                                5,564,481   A        10/1996   Clusserath
     (60)    Provisional application No. 60/118,404, filed on Feb. 2,                                5,673,535   A        10/1997   Jagger
             1999.                                                                                   5,720,148   A         2/1998   Bedin et al.
                                                                                                     5,770,232   A   *     6/1998   Sizer et al. ................. 424/616
     (51)    Int. Cl.7 ................................................ B65B 55/02                   5,799,464   A   *     9/1998   Olsson . ... ... ... ... .. ... ... ... 53/425
     (52)    U.S. Cl. ............................... 53/425; 53/426; 53/79;                         5,848,515   A        12/1998   Catelli et al.
                                             141/1; 141/4; 422/24; 422/29                            5,879,643   A   *     3/1999   Katschnig et al. .......... 422/302
     (58)    Field of Search .......................... 53/426, 425, 403,                            6,120,730   A   *     9/2000   Palaniappan et al. ......... 422/28
                        53/405, 79; 141/1, 4, 64, 236; 422/29, 24,                                         FOREIGN PATENT DOCUMENTS
                                                                        302, 28, 292
                                                                                              EP                 0 569 754 Bl          5/1998
     (56)                      References Cited                                               KR                   96-8699             6/1996

                        U.S. PATENT DOCUMENTS                                                  * cited by examiner
            2,380,984    A       8/1945 Moeller
                                                                                              Primary Examiner-Eugene Kim
            2,491,015    A   * 12/1949 Poole ... ... ... .. ... ... ... ... .. . 422/28       Assistant Examiner----Sameh Tawfik
            3,783,581    A      1/1974      Pierce                                            (74) Attorney, Agent, or Firm-Schmeiser, Olsen & Watts
            3,891,779    A      6/1975      Robinson
            4,045,945    A      9/1977      Moller et al.
                                                                                              (57)                         ABSTRACT
            4,175,140    A     11/1979      Bachmann et al.
                                                                                              A method and apparatus for providing aseptically processed
            4,369,898    A      1/1983      Andersson
                                                                                              low acid products in a container having a small opening,
            4,370,305    A   * 1/1983       Affonso ...................... 422/292
            4,494,357    A      1/1985      DiGeronimo                                        such as a glass or plastic bottle or jar, at a high output
            4,566,591    A      1/1986      Turtschan et al.                                  processing speed.
            4,597,242    A      7/1986      Hendriks et al.
            4,622,800    A     11/1986      Turtschan                                                        20 Claims, 14 Drawing Sheets




                                                                                                                              400
                                                                 480
                                                ---------                                                                            -----------
                                                 '

                                                                                                                                                      94
                                    ---500




                                     __..510

                    v                                                                                                                       288


                                                                                                                     18
                                                                                                     18
                                                                                          ~
                                                                                          20
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 3 of 30 PageID #:
                                   14642
   U.S. Patent         Mar.25,2003    Sheet 1 of 14        US 6,536,188 Bl

                     /s   s s   -n; s   s s s s s s s s s s 5tis s s s s )(
                                                                                                 I




                                 I




                                □
                                                                                                                                CX)
                                                                                                                                T"""




                     ------,-    I




                                LJ




                          0                                                                                                            T"""
                          CX)
                          'V
                                                                                                                                       (!)
                                                                                                                                       LL


                                         -   -   -   -   -   -   -   -   -   -   -    -     -   -1- -   -   -   -   -   -   -   .


                                             0                                       0
                                             0                                       T"""
                                             LO                                      LO

                                             I                                            \
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 4 of 30 PageID #:
                                  14643
   U.S. Patent         Mar.25,2003      Sheet 2 of 14           US 6,536,188 Bl




                                          ~o
                                               LO




                                                        N
                                                            .
                                                        (!)
                                                        LL




                                          ~o
                                           T"""
                                               LO
          Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 5 of 30 PageID #:
                                            14644




                                                                                                                        d
                                                                                                                        •
                                                                                                                        r:JJ.
                                                                                                                        •
                                                                                                                        ~
                                                                                                                        ~
                                                                                                                        ......
                                                                                                                        ~

                                                                                                                        =
                                                                                                                        ......
         tt                                                     ~50

32
  ~t
 12--_
                                                      Control
                                                      System
                                                                                                                        ~
                                                                                                                        ~
                                                                                                                        :;
                                                                                                                        N
                                                                                                                        Ul
                                                         550                                                           ~



                                                                                                                        N
              38                                                ·--                                                     0
                                                                                                                        0
                                                                                                                        ~
                                                  f

                                 148     .   --          ,,+-._~180          162
                                                                              I
                                                                                                      280
                                                                                                                        'JJ.
                                                                                                                        =-
                                                                                                                        ~
                                                                                                                        ....
                                                                                                                        ~

                                                                                                                        ~

                                                                                                                        ....,
                                                                                                                        0

                                                                                                                        '"""'
                                                                                                                        ,i;;..

                                                                                                                 94
                                                                                                                 108
                            ••••••••••
                              - -  ta'     ---• • • • ·I· •••••••••••••••••••
                                       •••••                 -                • f-l~r.~---~
                                                                                  ....... ......; .-- In
                      \     \
                     130A   90    11              11 130B             11          ' ...... '"' 11302 300    11          e
                                                                                                                        rJ'J.
                                                                                                                        O'I
                                                                                                                       1J.
                                                                                                                        ~

                                                         FIG. 3                                                        _,.O'I
                                                                                                                        i,-
                                                                                                                        ~
                                                                                                                        ~

                                                                                                                        ~
                                                                                                                        i,-
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 6 of 30 PageID #:
                                   14645
   U.S. Patent         Mar.25,2003    Sheet 4 of 14        US 6,536,188 Bl


                                              70
                           73                                 ~60



               sf   28 __ _
                                                           ------1



                                                                   24   • 5

               a2--                                               -i----80
                         ,=c,_.'-,-L-4-LI
                                            l'-+-'--r-'-__,___,              34
                                            ,_---,-.--'-, ~ - - - 3 6
                                                                        64



                                                                  39

                                                                   ..   6




                                                           38      1
                                                           64' 7



                     102




                           62
                                                                  106




                                    90

                                                             FIG. 4
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 7 of 30 PageID #:
                                   14646
   U.S. Patent         Mar.25,2003    Sheet 5 of 14        US 6,536,188 Bl

                                                                 60
                                   28            26   24
                                            32
                                                             /
                 86 -------                                         84




                                                           FIG. 5


                                        I             I


                                                           FIG. 6


                              26




                                                           FIG. 7
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 8 of 30 PageID #:
                                   14647
   U.S. Patent         Mar.25,2003    Sheet 6 of 14        US 6,536,188 Bl




     <X)
     .....
     .....                                                     co
                                                                .
                                                               (9
                                                               LL
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 9 of 30 PageID #:
                                   14648
   U.S. Patent         Mar.25,2003    Sheet 7 of 14        US 6,536,188 Bl




                                                                     130
               133

                                                                /
     132
                                                                      12




                                             FIG. 9
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 10 of 30 PageID #:
                                    14649
    U.S. Patent         Mar.25,2003    Sheet 8 of 14        US 6,536,188 Bl




                                                        116

                                                 /




                 119               119

     92~6          12              2
                                          8                   9
                                                              134A



                                                     ~138A

                                                  t136A
                                                  t
                                                 130A
                                                              ,90
                                   FIG. 10
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 11 of 30 PageID #:
                                   14650
    U.S. Patent             Mar.25,2003          Sheet 9 of 14         US 6,536,188 Bl




                    152                146
                        ♦         /
                                          132B
             150        150     150




                                12
       92~          21                 22                  23             24
                   94                                        134B

                   ♦
                                                     ~1368




                                                     t
                                                    130B
                                                                 ,90


                                      FIG. 11
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 12 of 30 PageID #:
                                   14651
    U.S. Patent         Mar. 25, 2003        Sheet 10 of 14         US 6,536,188 Bl




                                                              144



                                        90                          132C




                                                                      134C

     92--.   33               34                    35               36
            ~                ~ ~                  g     <;;

            (f-6       n tJ        tj             5-tJ
                                                              ~136C




                                  FIG. 12
           Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 13 of 30 PageID #:
                                              14652




                                                                                                     d
                                                                                                     •
                                                                                                     r:JJ.
                                                                                                     •
                                      Control f - - - - - - - - - - - - - - -
                                                                                                     ~
                                      System                                                         ~
                                                                                                     ......
                                                                                                     ~


     184
                                               550
                                                           ~62
                                                                                                     =
                                                                                                     ......
                                                                                    280
                                                                                     +               ~
                                                                                                     ~
                                                                                                     :;


p1                                                                                            /50    8
                                                                                                      N
                                                                                                     ~Ul
                                                                                                      N
                                                                                                      0



j9
                                                                                                     'JJ.
                                                                                                     =-
                                                                                                     ~
                                                                                                     ....
                                                                                                     ~



                                                                                                     '"""'
                                                                                                     '"""'
                                                                                                     ....,
                                                                                                     0

                                                                                               -92   '"""'
                                                                                                     ,i;;..




       ~
      1308
                                                                                                     e
                                                                                                     rJ'J.
                                                                                                     O'I
                                                                                                     1J.
                                                                                                      ~
                                                                                                     9'-
                                                                                                     i--
                                                                                                     ~
                                                     FIG. 13                                         ~

                                                                                                     ~
                                                                                                     i--
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 14 of 30 PageID #:
                                   14653
    U.S. Patent         Mar. 25, 2003    Sheet 12 of 14         US 6,536,188 Bl


                                        286


                                        I
                         ..---~--, 288



            282

      ~~~


                              12                           94

                                                          (_
                               t



                                   FIG. 14
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 15 of 30 PageID #:
                                   14654
    U.S. Patent                           Mar.25,2003      Sheet 13 of 14         US 6,536,188 Bl


                  ""'N"
                  O>



            0
            co-
            C\I   ------+-+---------+-+--,




                                            DDDDDD




                                                                                    LO
                          0
                          co-
                          .....            (                 )                      T"""


                                                                                    (!)
                                                                                       .
                                                                                    LL
                                  N
                                  I{)
                                  .....




                              co
                              .....   -                                                    co
                                                        _________________________    / .....

                                            ---------------------------------
                                                                            C\I
                                                                            N
      Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 16 of 30 PageID #:
                                         14655




                                                                                              d
                                                                                              •
(60                                                                                           r:JJ.
                                                                                              •
                                  10                                                          ~
                                                                                              ~
                                                                                              ......
                                  !                                                           ~

            B                                Control                                          =
                                                                                              ......
                                             System
            C1, C2, C3, C4                      550
                                                                                              ~
                                                                                              ~
                                                                    162          280          :;
                                   (50                 160
                                                                     !            !           N
                                                                                             ~Ul
            D

           116                         152
                                                       I                  O,P
                                                                                              N
                                                                                              0
                                                                                              8
            I              I, J
                                        !
            i    G1,G2,G3,G4                                                                  'JJ.
                                                                                              =-
                                                                                              ~
                                                                                              ....
                                                                                              ~



                                                                                              '"""'
                                                                                              ,i;;..

                                                                                              ....,
                                                                                              0

                                                                                              '"""'
                                                                                              ,i;;..


                                                                                         s

100
                                                                                              e
                                                                                              rJ'J.
                                                                                              O'I
                                                                                             1J.
                                   "-so         FIG. 16
                                                                                              ~
                                                                                             _,.O'I
                                                                                              i,-
                                                                                              ~
                                                                                              ~

                                                                                              ~
                                                                                              i,-
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 17 of 30 PageID #:
                                   14656
                                US 6,536,188 Bl
                     1                                    2
         METHOD AND APPARATUS FOR ASEPTIC                                            SUMMARY OF THE INVENTION
                   PACKAGING                                              In order to overcome the above deficiencies, the present
                                                                       invention provides a method and apparatus for providing
         This application claims the benefit of Provisional Appli-     aseptically processed low acid products in a container hav-
    cation No. 60/118,404, filed Feb. 2, 1999.                       5 ing a small opening, such as a glass or plastic bottle or jar,

                    FIELD OF THE INVENTION                             at a high output processing speed.
                                                                          Many features are incorporated into the aseptic processing
        The present invention relates generally to systems for the     apparatus of the present invention in order to meet the
    aseptic packaging of food products. More particularly, the         various United States FDA aseptic standards and the 3A
    present invention relates to an aseptic packaging system for 10 Sanitary Standards and Accepted Practices.
    the aseptic packaging of food products in containers such as          The aseptic processing apparatus of the present invention
    bottles or jars.                                                   uses filtered air to maintain a positive pressure within a filler
               BACKGROUND OF THE INVENTION                             apparatus. The filler apparatus includes a sterile tunnel that
                                                                    15 is pressurized to a level greater than atomospheric pressure
        Sterilized packaging systems in which a sterile food           using filtered sterile air. The filler apparatus includes three
    product is placed and sealed in a container to preserve the        interfaces with the ambient environment, each of which
    product for later use are well known in the art. Methods of        eliminates the possibility of external contamination. The
    sterilizing incoming containers, filling the containers with       first interface is where containers first enter the sterile tunnel
    pasteurized product, and sealing the containers in an aseptic
                                                                    20 through a bottle infeed and sterilization apparatus. In accor-
    tunnel are also known.                                             dance with the present invention, there is always an outflow
        Packaged food products can generally be categorized as         of aseptic sterilant ( e.g., hydrogen peroxide) enriched sterile
    high acid products (Ph below 4.5) or low acid products (Ph         air from the first interface to prevent contaminants from
    of 4.5 and above). The high acid content of a high acid            entering the sterile tunnel. The second interface with the
    product helps to reduce bacteria growth in the product, 25 sterile tunnel is the path where incoming lid stock enters a
    thereby increasing the shelf life of the product. The low acid     lid sealing and heat sealing apparatus. To prevent
    content of a low acid product, however, necessitates the use       contamination, the lid stock passes through a hydrogen
    of more stringent packaging techniques, and often requires         peroxide bath that provides an aseptic barrier for any con-
    refrigeration of the product at the point of sale.                 taminants that enter the sterile tunnel through the second
        Several packaging techniques, including extended shelf 30 interface. The third interface with the sterile tunnel is at an
    life (ESL) and aseptic packaging, have been developed to           exit opening of a discharge apparatus where sealed contain-
    increase the shelf life of low acid products. During ESL           ers leave the sterile tunnel. Positive sterile air pressure
    packaging, for example, the packaging material is com-             within the sterile tunnel ensures that sterile air is continu-
    monly sanitized and filled with a product in a presterilized       ously flowing out of the exit opening of the discharge
    tunnel under "ultra-clean" conditions. By using such ESL 35 apparatus, thereby preventing contaminants from entering
    packaging techniques, the shelf life of an ESL packaged            the sterile tunnel through this interface.
    product is commonly extended from about 10 to 15 days to              The aseptic processing apparatus includes a conveying
    about 90 days. Aseptic packaging techniques, however,              apparatus for transporting the containers through a plurality
    which require that the packaging take place in a sterile           of processing stations located within the sterile tunnel. The
    environment, using presterilized containers, etc., are capable 40 entire conveying apparatus is enclosed within the sterile
    of providing a packaged product having an even longer shelf        tunnel, and is never is exposed to unsterile conditions.
    life of 150 days or more. In fact, with aseptic packaging, the        The interior surface of a container such as a bottle or jar
    shelf life limitation is often determined by the quality of the    is much more difficult to aseptically sterilize than the interior
    taste of the packaged product, rather than by a limitation         surface of a cup. A cup generally has a large opening
    caused by bacterial growth.                                     45 compared to its height, whereas a bottle or jar generally has
        For the aseptic packaging of food products, an aseptic         a small opening compared to its height and its greatest width
    filler must, for example, use an FDA (Food and Drug                (e.g., the ratio of the opening diameter to the height of the
    Administration) approved sterilant, meet FDA quality con-          container is less than 1.0). A sterilant can be introduced,
    trol standards, use a sterile tunnel or clean room, and must       activated, and removed in a cup much more rapidly than in
    aseptically treat all packaging material. The food product 50 a bottle or jar. The processing speed when using a bottle or
    must also be processed using an "Ultra High Temperature"           jar is limited, in part, by the time required to aseptically
    (UH1) pasteurization process to meet FDA aseptic stan-             sterilize the interior surface of the bottle or jar. The aseptic
    dards. The packaging material must remain in a sterile             processing apparatus of the present invention overcomes the
    environment during filling, closure, and sealing operations.       processing speed limitations associated with the use of
        Many attempts have been made, albeit unsuccessfully, to 55 containers such as bottles or jars.
    aseptically fill containers, such as bottles or jars having           A high output processing speed is achieved in the present
    small openings, at a high output processing speed. In              invention by applying a hot atomized sterilant, such as a
    addition, previous attempts for aseptically packaging a low        hydrogen peroxide spray onto the interior surface of each
    acid product in plastic bottles or jars (e.g., formed of           container, and by subsequently activating and removing the
    polyethylene terepthalate (PE1) or high density polyethyl- 60 sterilant in a plurality of drying stations using hot sterile air.
    ene (HDPE)), at a high output processing speed, have also          For example hydrogen peroxide breaks down into water and
    failed. Furthermore, the prior art has not been successful in      oxygen, and thus oxidizes and kills bacteria within the
    providing a high output aseptic filler that complies with the      container. To achieve aseptic sterilization, a minimum con-
    stringent United States FDA standards for labeling a pack-         tainer temperature is developed and held for a predetermined
    aged product as "aseptic." In the following description of the 65 period of time (e.g., 131 ° F. for 5 seconds) after application
    present invention, the term "aseptic" denotes the United           of the sterilant. Hot sterile air is delivered at a high volume
    States FDA level of aseptic.                                       and a relatively low temperature to dry the container and to
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 18 of 30 PageID #:
                                   14657
                                US 6,536,188 Bl
                                  3                                                                   4
    prevent the container (if formed of plastic) from being                FIG. 16 is a side view of the aseptic processing apparatus
    heated to its softening temperature. After container drying,        indicating the control and monitoring locations that are
    the residual hydrogen peroxide in the container is below a          interfaced with a control system.
    predetermined level (e.g., about 0.5 PPM (parts per
    million)).                                                        5             DETAILED DESCRIPTION OF THE
       The present invention generally provides a method for                                     INVENTION
    aseptically bottling aseptically sterilized foodstuffs compris-        Although certain preferred embodiments of the present
    ing the steps of:                                                   invention will be shown and described in detail, it should be
       providing a plurality of bottles;                                understood that various changes and modifications may be
                                                                     10
       aseptically disinfecting the plurality of bottles;               made without departing from the scope of the appended
       aseptically filling the aseptically disinfected plurality of     claims. The scope of the present invention will in no way be
           bottles with the aseptically sterilized foodstuffs; and      limited to the number of constituting components, the mate-
                                                                        rials thereof, the shapes thereof, the relative arrangement
       filling the aseptically disinfected plurality of bottles at a
                                                                        thereof, etc., and are disclosed simply as an example of the
           rate greater than 100 bottles per minute.                 15
                                                                        preferred embodiment. The features and advantages of the
       The present invention additionally provides a method for
                                                                        present invention are illustrated in detail in the accompany-
    aseptically bottling aseptically sterilized foodstuffs compris-
                                                                        ing drawings, wherein like reference numerals refer to like
    ing the steps of:
                                                                        elements throughout the drawings. Although the drawings
       providing a plurality of bottles;                                are intended to illustrate the present invention, the drawings
       aseptically disinfecting the bottles at a rate greater than 20 are not necessarily drawn to scale.
           100 bottles per minute; and                                     The present invention provides an aseptic processing
       aseptically filling the bottles with aseptically sterilized      apparatus 10 that will meet the stringent FDA (Food and
           foodstuffs.                                                  Drug Administration) requirements and 3A Sanitary Stan-
                                                                     25 dards and Accepted Practices required to label a food
            BRIEF DESCRIPTION OF THE DRAWINGS                           product (foodstuffs) as "aseptic". Hereafter, "aseptic" will
                                                                        refer to the FDA level of aseptic. The present invention
       The features of the present invention will best be under-
                                                                        provides a method and apparatus for producing at least about
    stood from a detailed description of the invention and a
                                                                        a 12 log reduction of Clostridium botulinum in food prod-
    preferred embodiment, thereof selected for the purposes of
                                                                     30 ucts. In addition, the present invention produces packaging
    illustration, and shown in the accompanying drawings in
                                                                        material with at least about a 6 log reduction of spores.
    which:
                                                                        Actual testing of the aseptic processing apparatus is accom-
       FIG. 1 is a plan view of an aseptic processing apparatus         plished with spore test organisms. These test organisms are
    in accordance with a preferred embodiment of the present            selected on their resistance to the media selected used to
    invention;
                                                                     35 achieve sterility. For example, when steam is the media, the
       FIG. 2 is a side view of the aseptic processing apparatus        test organism is Bacillus stearothermophilus. When hydro-
    of FIG. 1;                                                          gen peroxide is the media, then the test organism is Bacillus
       FIG. 3 is a partial cross-sectional side view of the aseptic     subtilis var. globigii.
    processing apparatus of FIG. 1;                                        The present invention processes containers such as bottles
       FIG. 4 is a cross-sectional side view of a bottle infeed and 40 or jars that have a small opening compared to its height and
    sterilization apparatus;                                            its greatest width (e.g., the ratio of the opening diameter to
       FIG. 5 illustrates a cross-sectional top view of the bottle      the height of the container is less than 1.0). In the preferred
    infeed and sterilization apparatus taken along line 5-5 of          embodiment, a bottle 12 (see, e.g., FIG. 8) is illustrated as
    FIG. 4;                                                             the container. The container may alternately comprise a jar.
                                                                        The bottle 12 is preferably formed of a plastic such as
       FIG. 6 is an interior sectional view of an interior wall 45
                                                                        polyethylene terepthalate (PET) or high density polyethyl-
    taken along line 6-6 of FIG. 4;
                                                                        ene (HDPE), although other materials such as glass may also
       FIG. 7 is a cross-sectional view of the bottle infeed and        be used. The present invention uses an aseptic sterilant such
    sterilization apparatus taken along line 7-7 of FIG. 4;             as hydrogen peroxide (H 2 0 2 ) or oxonia to sterilize the
       FIG. 8 is a perspective view of a conveying plate for use 50 bottles 12. In the preferred embodiment of the present
    in the aseptic processing apparatus of the present invention;       invention, hydrogen peroxide is used as the sterilant. The
       FIG. 9 is a perspective view of a partition in a sterile         present invention uses hydrogen peroxide with a concentra-
    tunnel;                                                             tion of less than about 35% and ensures that the bottles 12
       FIG. 10 is a cross-sectional side view of an interior bottle     have less than about 0.5 ppm of residual hydrogen peroxide
    sterilization apparatus and the partition located between 55 after each bottle 12 is sterilized.
    stations 8 and 9;                                                      FIGS. 1-3 illustrate several views of an aseptic process-
       FIG. 11 is a cross-sectional side view of the partition          ing apparatus 10 in accordance with a preferred embodiment
    located between stations 22 and 23;.                                of the present invention. As shown, the aseptic processing
                                                                        apparatus 10 includes a first bottle unscrambler 20, a second
       FIG. 12 is a cross-sectional side view of th e partition 60 bottle unscramble 30, and a bottle lifter 40 for providing a
    located between stations 35 and 36;
                                                                        supply of properly oriented empty bottles. The empty bottles
       FIG. 13 is a cross-sectional side view of a lid sterilization    are delivered to a filler apparatus 50 after passing through a
    and heat sealing apparatus;                                         bottle infeed and sterilization apparatus 60 for aseptic ster-
       FIG. 14 is a side view of a lifting apparatus with a gripper     ilization. The filled bottles are sealed at a first capping
    mechanism for lifting the bottles from the sterile tunnel;       65 apparatus 400 or a second capping apparatus 410. A control
       FIG. 15 is a top view of the aseptic processing apparatus;       system 550 monitors and controls the operation of the
    and                                                                 aseptic processing apparatus 10. The filled and sealed bottles
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 19 of 30 PageID #:
                                   14658
                                US 6,536,188 Bl
                     5                                    6
    are packed and palletized using a first case packing appa-              indicating that the measuring cup is full. A tube (e.g., having
    ratus 480, a second case packing apparatus 490, a first                 a diameter of about 1/16") is positioned in the center of the
    palletizer 500, and a second palletizer 510.                            measuring cup. A first end of the tube is positioned near t~e
       The bottles 12 arrive at a first bottle unscrambler 20 with          bottom of the measuring cup. A second end of the tube 1s
    a random orientation, such that an opening 16 (see FIG. 8) 5 connected to the sterilant application apparatus 36. The
                                                                            sterilant application apparatus 36 includes a venturi and a
    of each bottle 12 can be oriented in any direction. The first
                                                                            heated double tube heat exchanger. When the measuring cup
    bottle unscrambler 20 manipulates the bottles 12 until the
                                                                            is full, and a signal is received from the control system 550,
    opening 16 of each bottle 12 is in a top vertical position. The
                                                                            a valve is opened allowing pressurized sterile air to enter the
    bottles 12 leave the first bottle unscrambler 20 in a series
                                                                        10  venturi. The pressurized air flow causes a vacuum to be
    formation with the opening 16 of each bottle 12 oriented
                                                                            generated in second end of the tube causing liquid hydrogen
    vertically. The bottles 12 travel in single file in a first lane 18
                                                                            peroxide to be pulled out of the measuring cup. The liquid
    to a first bottle lifter 40. The first bottle lifter 40 lifts and
                                                                            hydrogen peroxide is sprayed into a sterile air stream which
    transports the bottles 12 to a bottle infeed and sterilization
                                                                            atomizes the hydrogen peroxide into a spray. The atomized
    apparatus 60. A second bottle unscrambler 30 may also used
                                                                            hydrogen peroxide enters the double tube heat exchanger in
    to provide a supply of vertically oriented bottles 12. The 15
                                                                            order to heat the atomized hydrogen peroxide to its vapor-
    bottles 12 output from the second bottle unscrambler 30
                                                                            ization phase. The double tube heat exchanger is heated with
    travel in single file in a second lane 22 to a second bottle
                                                                            steam and the temperature is monitored and controlled by
    lifter 42, which lifts and transports the bottles 12 to the bottle
                                                                            the control system 550. In FIG. 4, the application of the
    infeed and sterilization apparatus 60.
                                                                        20 sterilant 14 by the sterilant application apparatus 36 is
       FIG. 3 illustrates the bottle infeed, sterilization, and             accomplished through the use of spray nozzles 64 that
    conveying apparatus 60 attached to the filler apparatus 50.             produce a sterilant fog which is directed to the outside
    FIG. 4 illustrates a cross-sectional side view of the bottle            surface 34 of each bottle 12.
    infeed, sterilization, and conveying apparatus 60. FIG. 5                  Alternatively, a direct spray of heated hydrogen peroxide
    illustrates a cross-sectional top view of the bottle infeed,
                                                                        25 may be continuously applied to the outside surface 34 of
    sterilization, and conveying apparatus 60 taken along line              each bottle 12. For producing the direct spray, a metering
    5-5 of FIG. 4. The bottle infeed and sterilization apparatus            pump regulates the amount of hydrogen peroxide, a flow
    60 preferably inputs six bottles 12 in a horizontal direction           meter continuously measures and records the quantity of
    from the first lane 18 and six bottles in a horizontal direction        hydrogen peroxide being dispensed, a spray nozzle produces
    from the second lane 22 (FIG. 5). A gate 76 in the first lane
                                                                        30 a fine mist, and a heat exchanger heats the hydrogen
    18 selectively groups six bottles 12 at a time in first                 peroxide above the vaporization point.
    horizontal row 24. A gate 78 in the second lane 22 selec-
                                                                               FIGS. 3 and 4 illustrate the sterilization chamber 38 for
    tively groups six bottles 12 at a time in a second horizontal
                                                                            activation and drying of bottles 12 which is included in the
    row 28. An infeed apparatus 80 includes a pushing element
                                                                            bottle infeed, sterilization, and conveying apparatus 60. The
    84 for pushing the bottles 12 in the first horizontal row 24
                                                                        3 5 sterilization chamber 38 sterilizes the outside surface 34 of
    into a first vertical lane 26. A corresponding infeed apparatus
                                                                            each bottle 12. The sterilization chamber 38 encloses a
    80 includes a pushing element 86 for pushing the bottles 12
                                                                            conduit 39. Sterile heated air, which is generated by a sterile
    in the second horizontal row 28 into a second vertical lane
                                                                            air supply system 146 (FIG. 3), enters the conduit 39 of the
    32. The six bottles 12 in the first vertical lane 26 and the six
                                                                            sterilization chamber 38 through ports 64 and 68 located at
    bottles 12 in the second vertical lane 32 are directed down-
                                                                            the bottom of the sterilization chamber 38. The sterile heated
    ward into the bottle infeed and sterilization apparatus 60. 40
                                                                            air also enters through a bottom opening 62 of the bottle
       Referring to FIG. 4, as the bottles 12 move downward in              infeed and sterilization apparatus 60. The sterile heated air
    the first vertical lane 26 and the second vertical lane 32, a           travels up through the conduit 39 of the sterilization cham-
    sterilant 14, such as heated hydrogen peroxide, oxonia, or              ber 38, and exits the top of the sterilization chamber 38
    other aseptic sterilant, is applied to an outside surface 34 of 45 through an exhaust conduit 70. The sterile heated air con-
    each bottle 12 by a sterilant application apparatus 36. The             tinuously flows in an upward direction through the steril-
    outside surface 34 of a bottle 12 is illustrated in greater detail      ization chamber 38, thus preventing any contaminants from
    in FIG. 8. The bottles 12 may move downward in the first                entering the bottle infeed and sterilization apparatus 60. To
    vertical lane 26 and the second vertical lane 32 by the force           create the sterile heated air, the air is first passed through a
    of gravity. Alternatively, controlled downward movement of 5 0 filtering system ( e.g., a group of double sterile air filters) to
    the bottles 12 can be created by the use of a conveying                 sterilize the air. The air is then heated in a heating system
    device such as a moving conveying chain. A plurality of pins            (e.g., an electric heater) to about 230° F. The air temperature
    are attached to the conveying chain. Each bottle 12 rests on            is regulated by the control system 550. Other techniques for
    one of the pins attached to the conveying chain. Therefore,             providing the sterile heated air may also be used. The control
    the motion of each bottle is controlled by the speed of the 55 system 550 monitors the air pressure and flow rate of the
    moving conveying chain.                                                 sterile heated air to ensure that an adequate flow of the hot
       A sterilant such as hydrogen peroxide may be provided to             sterile air is maintained in the bottle sterilization chamber 38
    the sterilant application apparatus 36 in many ways. For                of the bottle infeed and sterilization apparatus 60.
    example, liquid hydrogen peroxide may be provided in a                     As illustrated in FIGS. 4, 6, and 7, the sterilization
    reservoir at a level maintained by a pump and overflow pipe. 60 chamber 38 includes two opposing, interior, perforated walls
    A plurality of measuring cups (e.g., approximately 0.5 ml               72A, 72B. The perforated walls 72A and 72B guide the
    each) connected by an air cylinder are submerged into the               bottles 12 downward in the first vertical lane 26 and the
    reservoir and are lifted above the liquid level. Thus, a                second vertical lane 32, respectively. The perforated walls
    measured volume of liquid hydrogen peroxide is contained                72A, 72B also allow the complete circulation of hot sterile
    in each measuring cup.                                              65 air around the outside surface 34 of each bottle 12 in the
       Each measuring cup may include a conductivity probe                  sterilization chamber 38. The sterilization chamber 38 sup-
    that is configured to send a signal to the control system 550           plies hot sterile air to the outside surface 34 of each bottle
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 20 of 30 PageID #:
                                   14659
                                US 6,536,188 Bl
                                  7                                                                     8
    12 between the sterilant application apparatus 36 and the               At station 4, the bottles 12 in the conveying plate 94 enter
    bottom opening 62 of the bottle infeed and sterilization             a bottle detection apparatus 112. The bottle detection appa-
    apparatus 60. This sterilant may be hydrogen peroxide or             ratus 112 determines whether all twelve bottles 12 are
    oxonia (hydrogen peroxide and peroxyacetic acid).                    actually present and correctly positioned in the conveying
        In accordance with the preferred embodiment of the             5 plate 94. Proximity sensors 114 detect the presence and the
                                                                         alignment of each bottle 12. In the present invention, a bottle
    present invention, twelve drying positions are provided in
                                                                         12 with correct alignment is in an upright position with the
    the sterilization chamber 38. Each bottle 12 is exposed to the
                                                                         opening 16 of the bottle 12 located in an upward position.
    hot sterile air in the sterilization chamber 38 for about at         Information regarding the location of any misaligned or
    least 24 seconds. This provides time sufficient time for the         missing bottles 12 is relayed to the control system 550. The
    hydrogen peroxide sterilant to break down into water and          10
                                                                         control system 550 uses this location information to ensure
    oxygen, to kill any bacteria on the bottles 12, and to               that, at future stations 92, bottle filling or sealing will not
    evaporate from the outside surface 34 of the bottles 12.             occur at the locations corresponding to the misaligned or
        An exhaust fan 73 is located at a top of the exhaust             missing bottles 12.
    conduit 70 to provide an outlet from a sterile tunnel 90, and           At station 7, as illustrated in FIGS. 3 and 10, the bottles
                                                                      15
    to control the sterile air flow rate through the sterilization       12 in the conveying plate 94 enter an interior bottle steril-
    chamber 38. The exhaust fan 73 is controlled by the control          ization apparatus 116. A sterilant, such as hydrogen
    system 550. The control system 550 controls the sterile air          peroxide, oxonia, or any other suitable aseptic sterilant is
    temperature preferably to about 230° F., and controls the            applied as a heated vapor fog into the interior 118 of each
    sterile air flow rate through the sterilization chamber 38. The
                                                                      20 bottle 12. Preferably, hydrogen peroxide is used as the
    flow rate is preferably about 1800 scfm through the steril-          sterilant in the present invention. The application of sterilant
    ization chamber 38. The bottles 12 leave the sterilization           is accomplished with the use of a plurality of sterilant
    chamber 38 with a hydrogen peroxide concentration of less            measuring devices 120 and applicator spray nozzles 122. A
    than 0.5 PPM.                                                        separate measuring device 120 and applicator spray nozzle
        As shown in FIGS. 3 and 4, a plurality of proximity
                                                                      25 122 are used for each of the twelve bottle 12 locations in the
    sensors 71 located along the sides of the vertical lanes 26, 32      conveying plate 94. Each bottle 12 is supplied with the same
    detect any bottle 12 jams that occur within the sterilization        measured quantity of sterilant, preferably in the form of a
    chamber 38. The proximity sensors 71 transmit an alarm               hot vapor fog. The measured quantity of sterilant may be
    signal to the control system 550. The bottles 12 leave the           drawn from a reservoir 124 of sterilant, heated, vaporized,
    bottle infeed and sterilization apparatus 60 through the
                                                                      30 etc., in a manner similar to that described above with regard
    bottom opening 62, and enter the sterile tunnel 90 of the            to the sterilant application apparatus 36.
    filler apparatus 50.                                                    The control system 550 monitors and controls a spray
        In the preferred embodiment of the present invention, the        apparatus 126 that includes the applicator spray nozzles 122.
    filler apparatus 50 includes forty-one (41) index stations 92,       Each applicator spray nozzle 122 sprays the sterilant into the
    hereafter referred to as "stations." Various index stations 92    35 interior 118 of a corresponding bottle 12 as a hot vapor fog.
    are illustrated in FIGS. 3, 4, and 11-15. The conveying              The applicator spray nozzles 122 are designed to extend
    motion of the bottles 12 to the various stations 92 through          through the bottle openings 16. The applicator spray nozzles
    the filler apparatus 50 is based on an indexing motion. The          122 descends into the interior 118 and toward the bottom of
    filler apparatus 50 is designed to convey the bottles 12             the bottles 12. This ensures the complete application of
    through the various operations of the filler 50 in a two by six   40 sterilant to the entire interior 118 and interior surface 119 of
    matrix. The twelve bottles 12 in the two by six matrix are           each bottle 12. Alternately, the applicator spray nozzles 122
    positioned in, and displaced by, a conveying plate 94 as             may be positioned immediately above the bottle openings 16
    illustrated in FIG. 8. Therefore, twelve bottles 12 are              prior to the application of sterilant.
    exposed to a particular station 92 at the same time. A                  FIG. 9 illustrates a perspective view of a partition 130 that
    conveying apparatus 100 moves the set of twelve bottles 12        45 provides control of sterile air flow within the sterile tunnel
    in each conveying plate 94 sequentially through each station         90 of the filler apparatus 50. The partition 130 includes a top
    92.                                                                  baffle plate 132, a middle baffle plate 134, and a bottom
        Referring to FIGS. 3 and 4, the bottles 12 are supplied          baffle plate 136. The top baffle plate 132 and the middle
    from an infeed chamber 102 to station 2 of the filler                baffle plate 134 are provided with cut-outs 133 which
    apparatus 50 through the bottom opening 62 of the bottle          50 correspond to the outer shape of each bottle 12 and to the
    infeed and sterilization apparatus 60. The infeed chamber            outer shape of the conveyor plate 94. The cut-outs 133 allow
    102 is enclosed to direct heated hydrogen peroxide laden air         each bottle 12 and each conveyor plate 94 to pass through
    completely around the outer surface 34 of the bottles 12. A          the partition 130. A space 138 between the middle baffle
    mechanical scissors mechanism and a vacuum "pick and                 plate 134 and the bottom baffle plate 136 allows each empty
    place" apparatus 104 position twelve bottles 12 at a time (in     55 conveyor plate 94 to pass through the partition 130 as it
    a two by six matrix, FIG. 8) into one of the conveying plates        travels on its return trip from the pulley 108 toward the
    94.                                                                  pulley 110.
        A plurality of conveying plates 94 are attached to a main           As illustrated in FIG. 3, partitions 130A, 130B, and 130C,
    conveyor 106. The main conveyor 106 forms a continuous               are located within the sterile tunnel 90. FIG. 10 illustrates a
    element around conveyor pulleys 108 and 110 as illustrated        60 cross-sectional view of partition 130A including baffle plates
    in FIG. 3. A bottle support plate 107 supports a bottom 120          132A, 134A, and 136A. The partition 130A is located
    of each bottle 12 as the bottles 12 are conveyed from station        between stations 8 and 9. FIG. 11 illustrates a cross-sectional
    to station through the filler apparatus 50. Each conveying           view of partition 130B including baffle plates 132B, 134B,
    plate 94 passes through stations 1 through 41, around pulley         and 136B. The partition 130B is located between stations 22
    108, and returns around pulley 110 to repeat the process. The     65 and 23. FIG. 12 illustrates a cross-sectional view of partition
    main conveyor 106, conveying plates 94, and pulleys 108              130C including baffles 132C, 134C, and 136C. The partition
    and 110 are enclosed in the sterile tunnel 90.                       130C is located between stations 35 and 36. As illustrated in
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 21 of 30 PageID #:
                                   14660
                                US 6,536,188 Bl
                     9                                   10
    FIG. 3, sterile air is introduced through sterile air conduits       to the packaging materials. This often results in deformation
    140, 142, and 144 into the sterile tunnel 90. The sterile air        and softening of packaging materials formed of PET and
    conduit 140 is located at station 23 (FIG. 11), the sterile air      HDPE. In order to prevent softening and deformation of the
    conduit 142 is located at station 27 (FIG. 3), and the sterile       bottles 12, when formed from these types of materials, the
    air conduit 144 is located at station 35 (FIG. 12).               5 present invention applies high volumes of air at relatively
       The partition 130A separates an activation and drying             low temperatures over an extended period of time in the
    apparatus 152 from the interior bottle sterilization apparatus       activation and drying apparatus 152. The plurality of nozzles
    116. The partition 130B separates the activation and drying          150 of the activation and drying apparatus 152 direct hot
    apparatus 152 from a main product filler apparatus 160 and           sterile air into the interior 118 of each bottle 12 (FIG. 11). A
    a lid sterilization and heat sealing apparatus 162. Thus, a first 10 long exposure time is predicated by the geometry of the
    sterilization zone 164 is created that includes the activation       bottle 12 and the softening temperature of the material used
    and drying apparatus 152. Partition 130C separates the main          to form the bottle 12. In the present invention, about 24
    product filler apparatus 160 and the lid sterilization and heat      seconds are allowed for directing hot sterile air from the
    sealing apparatus 162 from a bottle discharge apparatus 280.         plurality of nozzles 150 into each bottle for the activation
    Thus, partitions 130B and 130C create a second sterilization 15 and removal of sterilant from the interior surface 119 of the
    zone 166 that includes the main product filler apparatus 160         bottle 12. To achieve aseptic sterilization, a minimum bottle
    and the lid sterilization and heat sealing apparatus 162. A          temperature of about 131 ° F. should be held for at least 5
    third sterilization zone 172 includes the bottle discharge           seconds. To achieve this bottle temperature and time
    apparatus 280. A fourth sterilization zone 165 includes the          requirements, including the time required to heat the bottle,
    interior bottle sterilization apparatus 116. The second ster- 20 the sterilant is applied for about 1 second and the hot sterile
    ilization zone 166 provides a highly sterile area where the          air is introduced for about 24 seconds. The hot sterile air
    bottles 12 are filled with a product and sealed. The second          leaves the nozzles 150 at about 230° F. and cools to about
    sterilization zone 166 is at a higher pressure than the first        131 ° F. when it enters the bottle 12. The hot sterile air is
    sterilization zone 164 and the third sterilization zone 172.         delivered at a high volume so that the bottle 12 is maintained
    Therefore, any gas flow leakage is in the direction from the 25 at about 131 ° F. for at least 5 seconds. The about 24 seconds
    second sterilization zone 166 out to the first sterilization         provides adequate time for the bottle 12 to heat up to about
    zone 164 and the third sterilization zone 172. The first             131 ° F. and to maintain this temperature for at least 5
    sterilization zone 164 is at a higher pressure than the fourth       seconds. After bottle 12 has dried, the residual hydrogen
    sterilization zone 165. Therefore, gas flow is in the direction      peroxide remaining on the bottle 12 surface is less than 0.5
    from the first sterilization zone 164 to the fourth sterilization 30 PPM.
    zone 165.                                                                A foodstuff product is first sterilized to eliminate bacteria
       The partitions 130A, 130B, and 130C create sterilization          in the product. An "Ultra High Temperature" (UH1) pas-
    zones 164, 165, 166, and 172 with different concentration            teurization process is required to meet the aseptic FDA
    levels of gas laden sterilant (e.g., hydrogen peroxide in air).      standard. The time and temperature required to meet the
    The highest concentration level of sterilant is in the fourth 35 aseptic FDA standard depends on the type of foodstuff. For
    sterilization zone 165. An intermediate concentration level          example, milk must be heated to 282° F. for not less than 2
    of sterilant is in the first sterilization zone 164. The lowest      seconds in order to meet the aseptic standards.
    concentration level of sterilant is in the second sterilization          After UHT pasteurization, the product is delivered to a
    zone 166. Advantageously, this helps to maintain the main            main product filler apparatus 160. The main product filler
    product filler apparatus 160 and the lid sterilization and heat 40 apparatus is illustrated in FIGS. 3 and 13. The main product
    sealing apparatus 162 at a low sterilant concentration level.        filler 160 can be sterilized and cleaned in place to maintain
    This prevents unwanted high levels of sterilant to enter the         aseptic FDA and 3A standards. A pressurized reservoir
    food product during the filling and lidding process.                 apparatus 180 that can be steam sterilized is included in the
       Stations 10 through 21 include twelve stations for direct-        main product filler apparatus 160. As illustrated in FIG. 13,
    ing hot sterile air into each bottle 12 for the activation and 45 the pressurized reservoir apparatus 180 includes an enclosed
    removal of the sterilant from the interior of the bottle 12. The     product tank 182 with a large capacity (e.g., 15 gallons). The
    sterile air supply system 146 supplies hot sterile air to a          product tank 182 is able to withstand elevated pressures of
    plurality of nozzles 150 in the activation and drying appa-          about 60 psig or more. The pressurized reservoir apparatus
    ratus 152. Hot sterile air is supplied to the sterile air supply     180 also includes a level sensor 184, a pressure sensor 186,
    system 146 through conduit 148. The air is first passed 50 a volumetric measuring device 188, and a filling nozzle 190.
    through a filtration system to sterilize the air. The air is then    The product tank 182 includes a single inlet with a valve
    heated in a heating system to about 230° F. The air tem-             cluster including a sterile barrier to separate the product
    perature is regulated by the control system 550. Also, the           process system from aseptic surge tanks and the main
    control system 550 monitors the air pressure and flow rate to        product filler apparatus 160. The product tank 182 has an
    ensure that an adequate flow of hot sterile air is maintained 55 outlet with twelve connections. At each connections is a
    in the sterile tunnel 90 of the application and drying appa-         volumetric measuring device 188 such as a mass or volu-
    ratus 152.                                                           metric flow meter. A plurality of filling nozzles 190A, 190B
       As shown in FIG. 8, each bottle 12 generally has a small          are provided at stations 23, 25, respectively. In addition,
    opening 16 compared to its height "H." A ratio of a diameter         there are a plurality of volumetric measuring devices 188A
    "D" of the bottle 12 to the height "H" of the bottle 12 is 60 and 188B to measure the volume of product entering each
    generally less than 1.0. The small bottle opening 16 com-            bottle 12 at stations 23 and 25, respectively. The control
    bined with a larger height "H" restricts the flow of hot gas         system 550 calculates the desired volume of product to be
    into the interior 118 of the bottle 12. Also, PET and HDPE           inserted into each bottle 12, and controls the product volume
    bottle materials have low heat resistance temperatures.              by opening or closing a plurality of valves 194A and 194B.
    These temperatures commonly are about 55° C. for PET and 65 The activation mechanisms for valves 194A and 194B have
    about 121 ° C. for HDPE. Typically, in the aseptic packaging         a sterile barrier to prevent contamination of the product. The
    industry, a low volume of air at a high temperature is applied       plurality of valves 194A control the volume of product
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 22 of 30 PageID #:
                                   14661
                                US 6,536,188 Bl
                     11                                  12
    flowing through a corresponding plurality of nozzles 196A            the lid 200 in place on the bottle 12 until the bottle 12
    into the bottles 12 at station 23. The plurality of valves 194B      reaches a station 33 for sealing.
    control the volume of product flowing through a correspond-             At station 33, the lids 200 are applied to the bottles 12.
    ing plurality of nozzles 196B into the bottles 12 at station 25.     The heat sealing apparatus 214 includes a heated platen 216
    The control system 550 uses the previously stored informa- 5 that applies heat and pressure against each lid 200 for a
    tion provided by the bottle detection apparatus 112 to only          predetermined length of time, to form a seal between the lid
    allow filling to occur at the locations where bottles 12 are
                                                                         200 and the bottle 12. The heated platen 216 is in a two by
    actually present and correctly aligned.
                                                                         six configuration to seal twelve of the bottles 12 at a time.
        The initial sterilization process for the pressurized reser-
                                                                            At station 37, the lid 200 seal and bottle 12 integrity are
    voir apparatus 180 includes the step of exposing all of the 10
                                                                         checked in a known manner by a seal integrity apparatus
    surfaces of the pressurized reservoir apparatus 180 that
                                                                         (not shown) comprising, for example, a bottle squeezing
    come in contact with the product to steam at temperatures
                                                                         mechanism and a proximity sensor. Each bottle 12 is
    above about 250° F. for a minimum of about 30 minutes.
                                                                         squeezed by the bottle squeezing mechanism which causes
    Elements such as cups 198A and 198B are used to block off
                                                                         the lid 200 on the bottle 12 to extend upward. The proximity
    nozzle outlets 196A and 196B respectively, to allow a 15
                                                                         sensor detects if the lid 200 has extended upward, which
    build-up of steam pressure to about 50 psig inside the
                                                                         indicates an acceptable seal, or whether the seal remains flat,
    pressurized reservoir apparatus 180. Condensate generated
                                                                         which indicates a leaking seal or bottle 12. The location of
    as the steam heats the interior surfaces of the pressurized
                                                                         the defective bottles 12 are recorded by the control system
    reservoir apparatus 180 is collected and released from the
                                                                         550 so that the defective bottles will not be packed.
    nozzles 198A and 198B. This condensate is released when 20
    the cups 198Aand 198B are removed from the nozzle outlets               Bottle discharge from the sterile tunnel 90 of the filler
    196A and 196B. Once the interior surfaces of the pressurized         apparatus    50 occurs at stations 38 and 40 as illustrated in
    reservoir apparatus 180 are sterilized, the steam is shut off,       FIGS. 3, 13 and 14. A bottle discharge apparatus 280 is
    and sterile air is used to replace the steam. The sterile air        located at stations 38 and 40. At this point in the filler
    reduces the interior temperature of the pressurized reservoir 25 apparatus 50, the filled and sealed bottles 12 are forced in an
    apparatus 180 to the temperature of the product before the           upward direction such that a top portion 284 of each bottle
    product is allowed to enter the enclosed product tank 182.           12 protrudes through an opening 282 in the sterile tunnel 90
    Sterile air is directed through sterile air conduits 142 and 144     (FIG.   14). A rotating cam 290 or other suitable means (e.g.,
    into the second sterilization zone 166 at a volume rate of           an inflatable diaphragm, etc.) may be used to apply a force
    about 800 scfm (FIG. 13). The sterile air flow entering the 30 against the bottom 120 of each bottle 12 to force the bottle
    second sterilization zone 166 provides sterile air to the main       12 in an upward direction.
    product filler apparatus 160 and to the lid sterilization and           As illustrated in FIG. 14, the bottle discharge apparatus
    heat sealing apparatus 162.                                          280 comprises a lifting apparatus 286 that includes a gripper
        The main product filler apparatus 160 includes a separate        288 that grasps the top portion 284 of each bottle 12 and lifts
    filling position for each bottle. The bottle 12 filling operation 35 the bottle 12 out through the opening 282 in the sterile tunnel
    is completed for six bottles at station 23 and for six bottles       90. In order to ensure that contaminated air cannot enter the
    at station 25.                                                       sterile tunnel 90, the sterile air in the sterile tunnel 90 is
        FIGS. 3 and 13 illustrate the lid sterilization and heat         maintained at a higher pressure than the air outside the
    sealing apparatus 162. A lid 200 is applied to each of the           sterile tunnel 90. Thus, sterile air is always flowing out of the
    twelve bottles 12 at station 31. For a fully aseptic bottle 40 sterile tunnel 90 through the opening 282. In addition, the
    filler, complete lid 200 sterilization is necessary, and there-      gripper 288 never enters the sterile tunnel 90, because the
    fore a sterilant such as hydrogen peroxide is typically used.        top portion 284 of the bottle 12 is first lifted out of the sterile
    In the present invention, the lids are formed of a material          tunnel 90 by the action of the rotating cam 290 before being
    such as foil or plastic. The lids 200 are joined together by a       grabbed by the gripper 288.
    small interconnecting band that holds them together to form 45          FIG. 15 illustrates a top view of the filler apparatus 50
    a long connected chain of lids 200, hereinafter referred to as       including the bottle infeed and sterilization apparatus 60, the
    a "daisy chain" 202. A daisy chain 202 of lids 200 is placed         interior bottle sterilization apparatus 116, and the activation
    on each of a plurality of reels 210. For the twelve bottle           and drying apparatus 152. FIG. 15 additionally illustrates the
    configuration of the present invention, six of the reels 210,        main filler apparatus 160, the lid sterilization and heat
    each holding a daisy chain 202 of lids 200, are located on 50 sealing apparatus 162, and the bottle discharge apparatus
    each side of a heat sealing apparatus 214. Each daisy chain          280.
    202 of lids 200 winds off of a corresponding reel 210 and is            Referring again to FIGS. 1 and 14, the lifting apparatus
    sterilized, preferably using a hydrogen peroxide bath 204. A         286 lifts the bottles 12 at station 38 and places the bottles 12
    plurality of hot sterile air knives 208, which are formed by         in a first lane 292 that transports the bottles 12 to a first
    jets of hot sterile air, activate the hydrogen peroxide to 55 capping apparatus 410. In addition, the lifting apparatus 286
    sterilize the lids 200 on the daisy chain 202. The hot sterile       lifts the bottles 12 at station 40 and places the bottles 12 in
    air knives 208 also remove the hydrogen peroxide from the            a second lane 294 that transports the bottles 12 to a second
    lids 200 so that the residual concentration of hydrogen              capping apparatus 400.
    peroxide is less than 0.5 PPM. The hydrogen peroxide bath               The first capping apparatus 410 secures a cap (not shown)
    204 prevents any contaminants from entering the sterile 60 on the top of each bottle 12 in the first lane 292. The second
    tunnel 90 via the lidding operation. Once sterilized, the lids       capping apparatus 400 secures a cap on the top of each bottle
    200 enter the sterile tunnel 90 where they are separated from        12 in the second lane 294. The caps are secured to the bottles
    the daisy chain 202 and placed on a bottle 12. Each lid is           12 in a manner known in the art. It should be noted that the
    slightly larger in diameter then that of the opening 16 of a         capping process may be performed outside of the sterile
    bottle 12. During the placement of the lid 200 on the bottle 65 tunnel 90 because each of the bottles 12 have previously
    12, a slight mechanical crimp of the lid 200 is formed to            been sealed within the sterile tunnel 90 by the lid steriliza-
    locate and hold the lid 200 on the bottle 12. The crimp holds        tion and heat sealing apparatus 162 using a sterile lid 200.
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 23 of 30 PageID #:
                                   14662
                                US 6,536,188 Bl
                     13                                  14
        After capping, the bottles 12 are transported via the first     control and monitoring devices that are interfaced with the
    and second lanes 292, 294 to labelers 460 and 470. The first        control system 550. The control system 550 gathers infor-
    labeling apparatus 470 applies a label to each bottle 12 in the     mation and controls process functions in the aseptic pro-
    first lane 292. The second labeling apparatus 460 applies a         cessing apparatus 10. A preferred arrangement of the control
    label to each bottle 12 in the second lane 294.                   5 and monitoring devices are indicated by encircled letters in
        From the first labeling apparatus 470, the bottles 12 are       FIG. 16. A functional description of each of the control and
    transported along a first set of multiple lanes ( e.g., 4) to a     monitoring devices is listed below. It should be noted that
    first case packing apparatus 490. From the second labeling          these control and monitoring devices are only representative
    apparatus 460, the bottles 12 are transported along a second        of the types of devices that may be used in the aseptic
    set of multiple lanes to a second case packing apparatus 480. 10 processing apparatus 10 of the present invention. Other
    Each case packing apparatus 480, 490 gathers and packs a            types and combinations of control and monitoring devices
    plurality of the bottles 12 (e.g., twelve) in each case in a
                                                                        may be used without departing from the intended scope of
    suitable (e.g., three by four) matrix.
                                                                        the present invention. Further, control system 550 may
        A first conveyor 296 transports the cases output by the         respond in different ways to the outputs of the control and
    first case packer 490 to a first palletizer 510. A second
                                                                     15 monitoring devices. For example, the control system 550
    conveyor 298 transports the cases output by the second case
                                                                        may automatically adjust the operational parameters of the
    packer 480 to a second palletizer 500. A vehicle, such as a
                                                                        various components of the aseptic processing apparatus 10,
    fork lift truck, then transports the pallets loaded with the
                                                                        may generate and/or log error messages, or may even shut
    cases of bottles 12 to a storage warehouse.
                                                                        down the entire aseptic processing apparatus 10. In the
        Referring again to FIG. 3, the main conveyor 106 and 20 preferred embodiment of the present invention, the control
    each conveying plate 94 are cleaned and sanitized once              and monitoring devices include:
    during each revolution of the main conveyor 106.
                                                                           A. A bottle counter to ensure that a predetermined number
    Specifically, after each empty conveying plate 94 passes
    around the pulley 108, the conveying plate 94 is passed             of the bottles 12 (e.g., six bottles) on each upper horizontal
    through a liquid sanitizing apparatus 300 and a drying              row 24, 28 enter the loading area of the bottle infeed and
                                                                     25 sterilization apparatus 60.
    apparatus 302. The liquid sanitizing apparatus 300 sprays a
    mixture of a sterilizing agent (e.g., oxonia, (hydrogen per-           B. A proximity sensor to ensure that the first group of
    oxide and peroxyacetic acid)) over the entire surface of each       bottles 12 has dropped into the first bottle position in the
    conveying plate 94 and associated components of the main            bottle infeed and sterilization apparatus 60.
    conveyor 106. In the drying apparatus 302, heated air is used 30       Cl. A conductivity sensor to ensure that the measuring
    to dry the main conveyor 106 and conveying plates 94.               cup used by the sterilant application apparatus 36 is full.
        Stations 1 through 40 are enclosed in the sterile tunnel 90.       C2. A conductivity sensor to ensure that the measuring
    The sterile tunnel 90 is supplied with air that is pressurized      cup used by the sterilant application apparatus 36 is emptied
    and sterilized. The interior of the sterile tunnel 90 is main-      in a predetermined time.
    tained at a pressure higher than the outside environment in 35         C3. A pressure sensor to ensure that the pressure of the air
    order to eliminate contamination during the bottle process-         used by the sterilant application apparatus 36 is within
    ing. In addition, to further ensure a sterile environment           predetermined atomization requirements.
    within the sterile tunnel 90, the sterile air supply provides a
                                                                           C4. A temperature sensor to ensure that each heat heating
    predetermined number of air changes (e.g., 2.5 changes of
                                                                        element used by the sterilant application apparatus 36 is
    air per minute) in the sterile tunnel 90.
                                                                     40 heated to the correct temperature.
        The bottle infeed and sterilization apparatus 60 and the
                                                                           D. A proximity sensor (e.g., proximity sensor 71, FIG. 3)
    filler apparatus 50 meet the 3A Sanitary Standards of the
    Sanitary Standards Symbol Administrative Council. The 3A            to ensure that a bottle jam has not occurred within the bottle
    Sanitary Standards ensure that all product contact surfaces         infeed and sterilization apparatus 60.
    can be cleaned and sterilized on a regular basis such as daily. 45     E. A temperature sensor to ensure that the temperature of
    The present invention allows the product contact surfaces to        the heated sterile air entering the bottle infeed and steriliza-
    be cleaned-in-place without dismantling the bottle infeed           tion apparatus 60 is correct.
    and sterilization apparatus 60 or the filler apparatus 50. The         F. A proximity sensor that to ensure that each conveying
    3A Sanitary Standards includes requirements such as the             plate 94 is fully loaded with bottles 12.
    material type, the material surface finish, the elastomer 50           Gl. A conductivity sensor to ensure that the measuring
    selection, the radius of machined parts and the ability of all      cup used by the interior bottle sterilization apparatus 116 is
    surfaces to be free draining. For example, the material type        full.
    is selected from the 300 series of stainless steel and all             G2. A conductivity sensor to ensure that the measuring
    product contact surfaces have a finish at least as smooth as        cup used by the interior bottle sterilization apparatus 116 is
    No. 4 ground finish on stainless steel sheets.                   55 emptied in a predetermined time.
        Before bottle production is initiated, the bottle infeed and
                                                                           G3. A pressure sensor to ensure that the pressure of the air
    sterilization apparatus 60 and the filler apparatus 50 are
                                                                        used by the interior bottle sterilization apparatus 116 is
    preferably sterilized with an aseptic sterilant. For example,
                                                                        within predetermined atomization requirements.
    a sterilant such as a hot hydrogen peroxide mist may be
    applied to all interior surfaces of the bottle infeed and 60           G4. A temperature sensor to ensure that each heat heating
    sterilization apparatus 60 and the filler apparatus 50. Then,       element used by the interior bottle sterilization apparatus.
    hot sterile air is supplied to activate and remove the hydro-       116 is heated to the correct temperature.
    gen peroxide, and to dry the interior surfaces of the bottle           H. A temperature sensor to ensure that the air drying
    infeed and sterilization apparatus 60 and the filler apparatus      temperature within the activation and drying apparatus 152
    50.                                                              65 is correct.
        FIG. 16 is a side view of the aseptic processing apparatus         I. A plurality of flow sensors to ensure that the airflow rate
    10 of the present invention indicating the location of the          of the sterile air entering the sterile tunnel 90 is correct.
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 24 of 30 PageID #:
                                   14663
                                US 6,536,188 Bl
                     15                                  16
       J. A pressure sensor to ensure that the pressure of the               7. The method according to claim 1, wherein the plurality
    sterile air entering the activation and drying apparatus 152 is      of bottles has an opening size to height ratio ofless than one.
    correct.                                                                 8. The method according to claim 1, further including
       K. A measuring device (e.g., volumetric measuring device          disinfecting the interior of the plurality of bottles with a hot
    188, FIG. 3) to ensure that each bottle 12 is filled to a 5 hydrogen peroxide spray.
    predetermined level.                                                     9. The method according to claim 8, wherein disinfecting
       L. A pressure sensor to ensure that the pressure in the           the   interior of the plurality of bottles includes the application
    product tank 182 is above a predetermined level.                     of the hot hydrogen peroxide spray for about 1 second and
                                                                         the activation and removal of the hot hydrogen peroxide
       M. A level sensor to ensure that the level of product in the
                                                                      10 using hot aseptically sterilized air for about 24 seconds.
    product tank 182 is maintained at a predetermined level.                 10. The method according to claim 1, further including a
       N. Proximity sensors to ensure that the daisy chains 202          feedback control system for maintaining aseptic bottling
    of lids 200 are present in the lid sterilization and heat sealing    conditions.
    apparatus 162.                                                           11. The method according to claim 1, wherein disinfecting
       0. A level sensor to ensure that the hydrogen peroxide 15 is provided by hydrogen peroxide.
    level in the hydrogen peroxide bath 204 in the lid steriliza-            12. The method according to claim 1, wherein disinfect-
    tion and heat sealing apparatus 162 is above a predetermined         ing is provided by oxonia.
    level.                                                                   13. The method according to claim 1, wherein disinfect-
       P. A temperature sensor to ensure that the temperature of         ing the outside surfaces of the plurality of bottles is provided
    the hot sterile air knives 208 of the lid sterilization and heat 20 by oxonia.
    sealing apparatus 162 is correct.                                        14. The method according to claim 1, wherein the step of
       Q. A temperature sensor to ensure that the heat sealing
                                                                         filling the aseptically disinfected bottling further comprises:
    apparatus 214 is operating at the correct temperature.               filling the aseptically disinfected bottling at a rate greater
                                                                         than 360 bottles per minute.
       R. Proximity sensors to ensure that the bottles 12 are 25             15. The method for aseptically bottling aseptically steril-
    discharged from the filler.                                          ized foodstuffs comprising the steps of:
       S. A speed sensor to measure the speed of the conveying              providing a plurality of bottles;
    apparatus 100.
                                                                             aseptically disinfecting the plurality of bottles;
       T. A concentration sensor to ensure that the concentration
    of oxonia is maintained at a predetermined level in the 30               filling  the aseptically disinfected plurality of bottles with
    sanitizing apparatus 300.                                                    the aseptically  sterilized foodstuffs; and
       U. A pressure sensor to ensure that the pressure of the               filling  the aseptically  disinfected plurality of bottles at a
    oxonia is maintained above a predetermined level in the                      rate greater than 100 bottles per minute wherein disin-
    sanitizing apparatus 300.                                                    fecting the outside surfaces of the plurality of bottles is
                                                                                 provided by hydrogen peroxide.
       V. A temperature sensor to ensure that the drying tern- 35
                                                                             16. The method according to claim 15, wherein disinfect-
    perature of the drying apparatus 302 is correct.
                                                                         ing the outside surface of the plurality of bottles includes
       The foregoing description of the present invention has            about 1 second for the application of the hot hydrogen
    been presented for purposes of illustration and description.         peroxide spray and about 24 seconds for the activation and
    It is not intended to be exhaustive or to limit the invention        removal of the hot hydrogen peroxide using hot aseptically
    to the precise form disclosed, and many modifications and 40 sterilized air.
    variations are possible in light of the above teaching. Such             17. The method for asepctically bottling aseptically ster-
    modifications and variations that may be apparent to a               ilized foodstuffs comprising the steps of:
    person skilled in the art are intended to be included within
    the scope of this invention defined by the accompanying                 providing a plurality of bottles;
    claims.                                                           45     filling the aseptically disinfected plurality of bottles with
       I claim:                                                                  the aseptically sterilized foodstuffs wherein the asepti-
       1. A method for aseptically bottling aseptically sterilized               cally sterilized foodstuffs are sterilized to a level pro-
    foodstuffs comprising the steps of:                                          ducing at least about 12 log reduction in Clostridium
       providing a plurality of bottles;                                         botulinum; and
                                                                      50
       aseptically disinfecting the plurality of bottles to a level          filling  the aseptically disinfected plurality of bottles at a
           producing at least about a 6 log reduction in spore                   rate greater than 100 bottles per minute.
           organisms;                                                        18. The method for aseptically bottling aseptically steril-
                                                                         ized foodstuffs comprising the steps of:
       filling the aseptically disinfected plurality of bottles with
           the aseptically sterilized foodstuffs; and                       providing a plurality of bottles;
                                                                      55
       filling the aseptically disinfected plurality of bottles at a         filling the aseptically disinfected plurality of bottles with
           rate greater than 100 bottles per minute.                             the aseptically sterilized foodstuffs; and
       2. The method according to claim 1, wherein the plurality             filling the aseptically disinfected plurality of bottles at a
    of bottles are made from a glass.                                            rate greater than 100 bottles per minute, further includ-
       3. The method according to claim 1, wherein the plurality 60              ing disinfecting the interior of the plurality of bottles
    of bottles are made from a plastic.                                          with a hot hydrogen peroxide spray wherein the
       4. The method according to claim 3, wherein the plastic                   residual level of hydrogen peroxide is less than about
    is polyethylene terepthalate.                                                0.5 ppm.
       5. The method according to claim 3, wherein the plastic               19. A device for aseptically bottling aseptically sterilized
    is high density polyethylene.                                     65 foodstuffs having at least about a 12 log reduction in
       6. The method according to claim 1, further including             Clostridium botulinum comprising:
    capping the bottle with an aseptically disinfected lid.                  means for providing a plurality of bottles;
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 25 of 30 PageID #:
                                   14664
                                US 6,536,188 Bl
                     17                                  18
      means for aseptically disinfecting the plurality of bottles;         filling the aseptically disinfected plurality of bottles with
      means for aseptically filling the aseptically disinfected                the aseptically sterilized foodstuffs wherein the asepti-
         plurality of bottles with the aseptically sterilized food-            cally sterilized foodstuffs are sterilized to a level pro-
         stuffs; and                                                           ducing at least about a 12 log reduction in Clostridium
                                                                      5        botulinum; and
      means for filling the aseptically disinfected plurality of
                                                                           filling the aseptically disinfected plurality of bottles at a
         bottles at a rate greater than 100 bottles per minute.                rate greater than 100 bottles per minute, further includ-
      20. A method for aseptically bottling aseptically sterilized
                                                                               ing disinfecting the interior of the plurality of bottles
    foodstuffs comprising the steps of:                                        with a hot hydrogen peroxide spray wherein the
      providing a plurality of bottles;                               10       residual level of hydrogen peroxide is less than about
      aseptically disinfecting the plurality of bottles to a level             0.5 ppm.
         producing at least about a 6 log reduction in spore
         organisms;                                                                             * * * * *
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 26 of 30 PageID #:
           UNITED STATES PATENT AND14665
                                    TRADEMARK OFFICE
                     CERTIFICATE OF CORRECTION

PATENT NO.  : 6,536,188 Bl                                                                       Page 1 of 1
DATED       : March 25, 2003
INVENTOR(S) : Taggart


       It is certified that error appears in the above-identified patent and that said Letters Patent is
       hereby corrected as shown below:



       Column 16,
       Line 42, delete "asepctically" and insert -- aseptically--.




                                                                    Signed and Sealed this

                                                                   Tenth Day of June, 2003




                                                                            JAMES E. ROGAN
                                                           Director of the United States Patent and Trademark Office
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 27 of 30 PageID #:
                                     I 1111111111111111 11111 111111111111111 IIIII IIIII IIIII 111111111111111 IIII IIII
                                   14666
                                                                                         US006536188Cl

           c12)   EX PARTE REEXAMINATION CERTIFICATE (9834th)
   united States Patent                                                  (10)    Number:                us 6,536,188 Cl
    Taggart                                                              (45)    Certificate Issued:              Sep. 12, 2013

    (54)    METHOD AND APPARATUS FORASEPTIC                          (51)   Int. Cl.
            PACKAGING                                                       B65B 55102               (2006.01)
                                                                     (52)   U.S. Cl.
    (75)    Inventor:   Thomas D. Taggart, South Wales, NY                  USPC ............ 53/425; 53/426; 53/79; 141/1; 141/4;
                        (US)                                                                                       422/24; 422/29
                                                                     (58)   Field of Classification Search
    (73)   Assignee: Steuben Foods, Inc., Elma, NY (US)                     None
                                                                            See application file for complete search history.
   Reexamination Request:
        No. 90/011,072, Jun. 29, 2010                                (56)                  References Cited
        No. 90/011,357, Nov. 29, 2010
                                                                     To view the complete listing of prior art documents cited
   Reexamination Certificate for:                                    during the proceedings for Reexamination Control Numbers
        Patent No.:     6,536,188                                    90/011,072 and 90/011,357, please refer to the USPTO's
        Issued:        Mar. 25, 2003                                 public Patent Application Information Retrieval (PAIR)
        Appl. No.:      09/306,552                                   system under the Display References tab.
        Filed:         May 6, 1999
                                                                     Primary Examiner - Glenn K Dawson
   Certificate of Correction issued Jun. 10, 2003
                                                                     (57)                    ABSTRACT
                                                                     A method and apparatus for providing aseptically processed
                   Related U.S. Application Data
                                                                     low acid products in a container having a small opening, such
    (60)    Provisional application No. 60/118,404, filed on Feb.    as a glass or plastic bottle or jar, at a high output processing
            2, 1999.                                                 speed.




                                                                                                    400

                                               480                                 I

                                   _I_ -     ----• ________________ c==i._:---
                                    I




                        .____500




                                                                                                                  288

                                                                                                          Control
                                                                                           18
                                                                                                          System
                                                                            18
                                                                    +
                                                                    20
                                                                                                             +
                                                                                                            550
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 28 of 30 PageID #:
                                   14667

                                 US 6,536,188 Cl
                   1                                                  2
                EXPARTE                     Column  10, line 31-Column   11, line 8:
      REEXAMINATION CERTIFICATE             After UHT pasteurization, the product is delivered to a
        ISSUED UNDER 35 U.S.C. 307        main product filler apparatus 160. The main product filler
                                                                      5    apparatus is illustrated in FIGS. 3 and 13. The main product
          THE PATENT IS HEREBY AMENDED AS                                  filler 160 can be sterilized and cleaned in place to maintain
                  INDICATED BELOW.                                         aseptic FDA and 3A standards. A pressurized reservoir appa-
                                                                           ratus 180 that can be steam sterilized is included in the main
     Matter enclosed in heavy brackets [ ] appeared in the                 product filler apparatus 160. As illustrated in FIG. 13, the
  patent, but has been deleted and is no longer a part of the         10
                                                                           pressurized reservoir apparatus 180 includes an enclosed
  patent; matter printed in italics indicates additions made               product tank 182 with a large capacity (e.g., 15 gallons). The
  to the patent.                                                           product tank 182 is able to withstand elevated pressures of
                                                                           about 60 psig or more. The pressurized reservoir apparatus
          ONLYTHOSEPARAGRAPHSOFTHE                                         180 also includes a level sensor 184, a pressure sensor 186, a
                                                                      15
      SPECIFICATION AFFECTED BY AMENDMENT                                  volumetric measuring device 188, and a filling nozzle 190.
               ARE PRINTED HEREIN.                                         The product tank 182 includes a single inlet with a valve
                                                                           cluster including a sterile barrier to separate the product pro-
     Column 1, lines 55-67:                                                cess system from aseptic surge tanks and the main product
                                                                           filler apparatus 160. The product tank 182 has an outlet with
                                                                      20
     Many attempts have been made, albeit unsuccessfully, to               twelve connections. At each connections is a volumetric mea-
  aseptically fill containers, such as bottles or jars having small        suring device 188 such as a mass or volumetric flow meter. A
  openings, at a high output processing speed. In addition,                plurality of filling nozzles 190A, 190B are provided at sta-
  previous attempts for aseptically packaging a low acid prod-             tions 23, 25, respectively. In addition, there are a plurality of
                                                                           volumetric measuring devices 188A and 188B to measure the
  uct in plastic bottles or jars (e.g., formed of polyethylene        25
                                                                           volume of product entering each bottle 12 at stations 23 and
  [terepthalate] teraphthalate (PET) or high density polyethyl-
                                                                           25, respectively. The control system 550 calculates the
  ene (HDPE)), at a high output processing speed, have also
                                                                           desired volume of product to be inserted into each bottle 12,
  failed. Furthermore, the prior art has not been successful in            and controls the product volume by opening or closing a
  providing a high output aseptic filler that complies with the            plurality of valves 194A and 194B. The activation mecha-
  stringent United States FDA standards for labeling a pack-          30   nisms for valves 194A and 194B have a sterile barrier to
  aged product as "aseptic." In the following description of the           prevent contamination of the product. The plurality of valves
  present invention, the term "aseptic" denotes the United                 194A control the volume of product flowing through a corre-
  States FDA level of aseptic.                                             sponding plurality of nozzles 196A into the bottles 12 at
                                                                           station 23. The plurality of valves 194B control the volume of
                                                                      35
     Column 4, lines 39-55:                                                product flowing through a corresponding plurality of nozzles
                                                                           196B into the bottles 12 at station 25. The control system 550
     The present invention processes containers such as bottles            uses the previously stored information provided by the bottle
  or jars that have a small opening compared to its height and its         detection apparatus 112 to only allow filling to occur at the
  greatest width (e.g., the ratio of the opening diameter to the           locations where bottles 12 are actually present and correctly
                                                                      40
  height of the container is less than 1.0). In the preferred              aligned. The apparatus provides for filling the aseptically
  embodiment, a bottle 12 (see, e.g., FIG. 8) is illustrated as the        disinfected plurality of bottles at a rate greater than 100
  container. The container may alternately comprise a jar. The             bottles per minute and for filling the aseptically disinfected
  bottle 12 is preferably formed of a plastic such as polyethyl-           bottling at a rate greater than 360 bottles per minute.
  ene [terepthalate] teraphthalate (PET) or high density poly-        45   AS A RESULT OF REEXAMINATION, IT HAS BEEN
  ethylene (HDPE), although other materials such as glass may
                                                                             DETERMINED THAT:
  also be used. The present invention uses an aseptic sterilant
  such as hydrogen peroxide (H 2 0 2 ) or oxonia to sterilize the            The patentability of claims 9 and 19 is confirmed.
  bottles 12. In the preferred embodiment of the present inven-              Claims 1-8, 10-15, 17, 18 and 20 are cancelled.
  tion, hydrogen peroxide is used as the sterilant. The present       50
  invention uses hydrogen peroxide with a concentration ofless               Claim 16 is determined to be patentable as amended.
  than about 35% and ensures that the bottles 12 have less than              New claims 21-40 are added and determined to be
  about 0.5 ppm of residual hydrogen peroxide after each bottle            patentable.
  12 is sterilized.
                                                                      55      16. [The method according to claim 15,] A method for
     Column 3, lines 16-24:                                                aseptically bottling aseptically sterilized foodstuffs compris-
                                                                           ing the steps of
      The present invention generally provides a method for                  providing a plurality of bottles;
   aseptically bottling aseptically sterilized foodstuffs compris-            aseptically disinfecting the inside surface and the outside
   ing the steps of: providing a plurality of bottles; aseptically    60         surface of each bottle with a hot hydrogen peroxide
   disinfecting the plurality of bottles; aseptically filling the                spray;
   aseptically disinfected plurality ofbottles with the aseptically          filling the aseptically disinfected plurality of bottles with
   sterilized foodstuffs; and filling the aseptically disinfected                aseptically sterilized foodstuffs at a rate greater than
  plurality of bottles at a rate greater than 100 bottles per                    100 bottles per minute;
  minute. The step offilling the aseptically disinfected bottling     65     wherein disinfecting the outside surface of[the plurality of
  further comprises:filling the aseptically disinfected bottling                 bottles] each bottle includes about 1 second for the
   at a rate greater than 360 bottles per minute.                                application of the hot hydrogen peroxide spray and
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 29 of 30 PageID #:
                                   14668

                                                         US 6,536,188 Cl
                                  3                                                                        4
         about 24 seconds for the activation and removal of the                    tivity sensor, a pressure sensor, a volumetric measuring
         hot hydrogen peroxide using hot aseptically sterilized                    device, a level sensor, a proximity sensor, and a speed
         air.                                                                      sensor;
      21. The device for aseptically bottling aseptically sterilized            means for providing a plurality of bottles, the means
  foodstuffs having at least about a 12 log reduction in               5            including a bottle infeed;
   Clostridium botulinum of claim 19, wherein the means for                     means for aseptically disinfecting the plurality of bottles
   aseptically disinfecting the plurality ofbottles, disinfects to a                including a plurality of nozzles;
   level producing at least about a 6 log reduction in spore                    means for aseptically filling the aseptically disinfected plu-
   organisms.                                                                      rality of bottles with aseptically sterilized foodstuffs
                                                                       10
      22. The device for aseptically bottling aseptically sterilized                including a plurality offilling nozzles, and
  foodstuffs having at least about a 12 log reduction in                        means for aseptically filling the aseptically disinfected plu-
   Clostridium botulinum ofclaim 21, wherein the interior ofthe                    rality of bottles at a rate greater than 100 bottles per
  plurality of filled bottles does not have a residual level of                    minute.
   hydrogen peroxide of about 0.5 ppm or more.                         15
                                                                                2 8. An apparatus for aseptically bottling aseptically ster-
      23. The device for aseptically bottling aseptically sterilized         ilized low-acidfoodstuffs having at least about a 12 log reduc-
  foodstuffs having at least about a 12 log reduction in                    tion in Clostridium botulinum, the apparatus comprising:
   Clostridium botulinum according to claim 19, wherein the                     a control system for controlling aseptic bottling conditions,
   means for aseptically disinfecting the plurality ofbottles fur-                 wherein the control system includes a temperature sen-
   ther comprises aseptically disinfecting the plurality ofbottles     20          sor;
   with use of a hot sterilant which heats the bottles at a tem-                means for providing a plurality of bottles, the means
  perature below the bottle softening and deformation tempera-                      including a bottle infeed;
   ture for at least 5 seconds.                                                 means for aseptically disinfecting the plurality of bottles
      24. The device for aseptically bottling aseptically sterilized                including a plurality of nozzles;
  foodstuffs having at least about a 12 log reduction in               25       means for aseptically filling the aseptically disinfected plu-
   Clostridium botulinum according to claim 23, wherein the                        rality of bottles with aseptically sterilized foodstuffs
  sterilant is one of oxonia and hydrogen peroxide.                                 including a plurality offilling nozzles, and
      25. An apparatus for aseptically bottling aseptically ster-               means for aseptically filling the aseptically disinfected plu-
   ilized low-acidfoodstuffs having at least about a 12 log reduc-                 rality of bottles at a rate greater than 100 bottles per
   tion in Clostridium botulinum, the apparatus comprising:            30          minute.
                                                                                29. The apparatus according to claim 28, wherein the
      a control system for controlling aseptic bottling conditions,
                                                                            control system regulates an air temperature.
         wherein the control system automatically adjusts opera-
                                                                                30. An apparatus for aseptically bottling aseptically ster-
         tional parameters, generates error messages or logs
                                                                             ilized low-acidfoodstuffs having at least about a 12 log reduc-
         error messages;                                               35   tion in Clostridium botulinum, the apparatus comprising:
      means for providing a plurality of bottles, the means                     a control system for controlling aseptic bottling condi-
         including a bottle infeed;                                                tions;
      means for aseptically disinfecting the plurality of bottles               means for providing a plurality of bottles, the means
         including a plurality of nozzles;                                          including a bottle infeed;
      meansfor aseptically filling the aseptically disinfected plu-    40       means for aseptically disinfecting the plurality of bottles
         rality of bottles with aseptically sterilized foodstuffs                   including a plurality of nozzles,
         including a plurality offilling nozzles, and                              wherein the means for aseptically disinfecting the plu-
      meansfor aseptically filling the aseptically disinfected plu-                   rality ofbottles further comprises means for applying
         rality of bottles at a rate greater than 100 bottles per                     sterilant to the plurality of bottles and a means for
         minute.                                                       45             removing sterilant from the plurality of bottles;
      26. An apparatus for aseptically bottling aseptically ster-               means for aseptically filling the aseptically disinfected plu-
   ilized low-acidfoodstuffs having at least about a 12 log reduc-                 rality of bottles with aseptically sterilized foodstuffs
   tion in Clostridium botulinum, the apparatus comprising:                         including a plurality offilling nozzles, and
      a control system for controlling aseptic bottling conditions,             means for aseptically filling the aseptically disinfected plu-
         wherein the control system further comprises a pressure       50          rality of bottles at a rate greater than 100 bottles per
         sensor, a temperature sensor and a concentration sen-                     minute.
         sor;                                                                   31. The apparatus according to claim 30, wherein a tem-
      means for providing a plurality of bottles, the means                 perature sensor ensures a heat ofthe sterilant in the meansfor
         including a bottle infeed;                                         applying sterilant to the plurality of bottles is heated to a
      means for aseptically disinfecting the plurality of bottles      55   correct temperature for activating the sterilant.
         including a plurality of nozzles;                                      32. The apparatus according to claim 30, wherein a pres-
      meansfor aseptically filling the aseptically disinfected plu-         sure sensor ensures a pressure of air used by the means for
         rality of bottles with aseptically sterilized foodstuffs           applying sterilant to the plurality of bottles is within prede-
         including a plurality offilling nozzles, and                       termined atomization requirements.
      meansfor aseptically filling the aseptically disinfected plu-    60       33. The apparatus according to claim 30, wherein a tem-
         rality of bottles at a rate greater than 100 bottles per           perature sensor ensures a heating element used by the means
         minute.                                                            for applying sterilant is heated to a predetermined tempera-
      2 7. An apparatus for aseptically bottling aseptically ster-          ture before the sterilant is applied to an interior surface of
   ilized low-acidfoodstuffs having at least about a 12 log reduc-          each bottle.
   tion in Clostridium botulinum, the apparatus comprising:            65       34. The apparatus according to claim 30, wherein the
      a control system for controlling aseptic bottling conditions,         control system ensures a minimum bottle temperature of131 °
         wherein the control system further comprises a conduc-             F. is heldfor at least 5 seconds during removal ofthe sterilant.
Case 1:19-cv-02181-CFC-CJB Document 529-2 Filed 08/07/20 Page 30 of 30 PageID #:
                                   14669

                                                         US 6,536,188 Cl
                                  5                                                                        6
     35. The apparatus according to claim 30, wherein the                      a control system for controlling aseptic bottling conditions,
  control system ensures the sterilant is applied for about 1                     wherein the control system monitors a flow rate of air;
  second and hot sterile air is introducedfor about 24 seconds.                means for providing a plurality of bottles, the means
     36. The apparatus according to claim 35, wherein the                         including a bottle infeed;
  control system ensures the 2 4 seconds allows for the bottles to     5       means for aseptically disinfecting the plurality of bottles
  heat up to about 131° F.for at least 5 seconds.                                 including a plurality of nozzles;
     37. The apparatus according to claim 35, wherein the                      means for aseptically filling the aseptically disinfected plu-
  means for aseptically filling the aseptically disinfected plu-
                                                                                  rality of bottles with aseptically sterilized foodstuffs
  rality of bottles at a rate greater than 100 bottles per minute
                                                                                  including a plurality offilling nozzles, and
  aseptically fills the aseptically disinfected plurality of bottles   10
                                                                               means for aseptically filling the aseptically disinfected plu-
  at a rate greater than 360 bottles per minute.
     38. An apparatus for aseptically bottling aseptically ster-                  rality of bottles at a rate greater than 100 bottles per
  ilized low-acidfoodstuffs having at least about a 12 log reduc-                 minute.
  tion in Clostridium botulinum, the apparatus comprising:                     40. A method for aseptically bottling aseptically sterilized
     a control system for controlling aseptic bottling condi-               foodstuffs comprising the steps of
                                                                       15
        tions;                                                                 providing a plurality of bottles;
     means for providing a plurality of bottles, the means                     aseptically disinfecting the plurality of bottles to a level
        including a bottle infeed;                                                producing at least a 6 log reduction in spore organisms;
     means for aseptically disinfecting the plurality of bottles              filling the aseptically disinfected plurality of bottles with
        including a plurality of nozzles;                                         the aseptically sterilized foodstuffs; and
                                                                       20
     meansfor aseptically filling the aseptically disinfected plu-            filling the aseptically disinfected plurality of bottles at a
        rality of bottles with aseptically sterilized foodstuffs                  rate greater than 100 bottles per minute;
        including a plurality offilling nozzles, and                           wherein the step of aseptically disinfecting ofthe plurality
     meansfor aseptically filling the aseptically disinfected plu-                of bottles further includes a measuring device for mea-
        rality of bottles at a rate greater than 100 bottles per                  suring a quantity ofsterilant, and wherein the sterilant is
                                                                       25
        minute;                                                                   peroxyacetic acid and hydrogen peroxide; and wherein
     wherein a heating element heats air used in the apparatus                    the peroxyacetic acid and hydrogen peroxide uses a
        to about 230° F.                                                          concentration sensor to ensure that the concentration of
     39. An apparatus for aseptically bottling aseptically ster-                  the peroxyacetic acid and hydrogen peroxide is main-
  ilized low-acidfoodstuffs having at least about a 12 log reduc-                 tained at a predetermined level.
  tion in Clostridium botulinum, the apparatus comprising:                                         *   *   *   *   *
